DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 4, 2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10, and 21 filed on June 4, 2021 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Status of the Claims
Claims 3, 13, and 18-20 are canceled.  Claims 4, 14, and 22 are withdrawn.  Claims 1-2, 5-12, 15-17, 21, and 23-25 are present for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

	Claims 1-2, 6-7, 10-12, 21, and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable Lu (US 2013/0009307) in view of Hwan (US 2002/0180064).	Claim 1, Lu discloses (Fig. 17) a device comprising: 	a substrate (20, substrate, Para [0010]) comprising a contact pad (28, metal pad, Para [011]); 	a first dielectric layer (30, passivation layer may be dielectric, Para [0011]) on the substrate and the contact pad (30is on 20 and 28); 	a post-passivation interconnect layer (50, PPI, Para [0013]) having a first portion (portion of 50 extending toward 28, hereinafter “first”) and a second portion (portion of 50 extending laterally right from 38, hereinafter “second”), the first portion extending through the first dielectric layer to contact the contact pad (first extends through 30 to contact 28 through metal seed layer 40, Para [0014]), the second portion extending along a major surface of the first dielectric layer (second extends along the major top surface of 30); 	a first diffusion barrier (76, metal finish, Para [0022]) on the first portion and the second portion of the post- passivation interconnect layer (76 is on first and second), the first diffusion barrier comprising a plurality of conductive layers (76 may be ENEPIG, nickel-palladium-nickel-gold, Para [0021]); 	a solder bump (60, solder bump, Para [0022]) on the first diffusion barrier (60 is on 76), the solder bump being laterally offset from the first portion of the post-passivation interconnect layer (60 is laterally offset to the right from first); and 	a molding compound layer (62, molding compound, not labeled in Fig. 17, Para [0022]) on the first diffusion barrier (62 is on 76), the molding compound layer surrounding a bottom portion of the 62 surrounds bottom portion of 60), a topmost surface of the molding compound layer being disposed at a level between a topmost point of the solder bump and a topmost surface of the first diffusion barrier (topmost of 62 is between topmost of 60 and topmost of 76).	Lu does not disclose a second diffusion barrier surrounding the solder bump, the second diffusion barrier being different from the first diffusion barrier, the second diffusion barrier physically separating the solder bump from the molding compound layer and the post-passivation interconnect layer, the second diffusion barrier extending over the topmost point of the solder bump.	However, Hwan discloses (Fig. 2E) a second diffusion barrier (208, combination layer to protect bump 207, Para [0029]) surrounding (208 surrounds 207) a solder bump (207, metal solder bump, Para [0029]), the second diffusion barrier being different (208 is different from 205) from a first diffusion barrier (205, protection layer, Para [0029]), the second diffusion barrier physically separating the solder bump from the molding compound layer and the post-passivation interconnect layer (208 would separate 207 from the molding compound 62 and PPI 50 of Lu), the second diffusion barrier extending over the topmost point of the solder bump (208 extends over topmost point of 207).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the second diffusion barrier of Hwan as it can protect the solder bump or allow it to be combined with future devices (Hwan, Para [0029]).	Claim 2, Lu in view of Hwan discloses the device of claim 1. 	Lu discloses (Fig. 17) a second dielectric layer (32, polyimide, Para [0012]) disposed between the first dielectric layer and the second portion of the post-passivation interconnect layer (32 is between 30 and second), the first portion of the post-passivation interconnect layer extending through the second dielectric layer (first extends through 32).	Claim 6, Lu in view of Hwan discloses the device of claim 1. 	Lu discloses (Fig. 17) wherein the first diffusion barrier (76) comprises: 76 is on 50, and 76 may be palladium layer on nickel, Para [0021]).	Claim 7, Lu in view of Hwan discloses the device of claim 6. 	Lu discloses (Fig. 17) wherein the first diffusion barrier further comprises: a gold layer on the palladium layer (76 comprises gold on palladium on nickel, Para [0021]).	Claim 10, Lu discloses (Fig. 17) a device comprising: 	a substrate (20, substrate, Para [0010])  comprising a contact pad (28, metal pad, Para [011]) at a major surface of the substrate (28 is at top surface of 20); 	a post-passivation interconnect layer (50/40, PPI/seed layer form interconnect, Para [0013]) physically contacting the contact pad (40 physically contacts 28) , the post- passivation interconnect layer having a recess over the contact pad (50/40 has a recess over 28 as seen in Fig. 15, hereinafter “recess”); 	a passivation layer (30, passivation layer, Para [0011])  disposed between the post-passivation interconnect layer and the substrate (30 is between 50/40 and 20); 	a solder bump (60, solder bump is reflowed, Para [0016]) electrically coupled to the post-passivation interconnect layer (60 is electrically coupled to 50/40 through metal finish 76, Para [0021]) , the solder bump being offset from the contact pad in a direction extending parallel to the major surface of the substrate (60 is offset from 28 in the lateral direction which is parallel to the top surface of 20); 	a first diffusion barrier (76, metal finish may be UBM, Para [0023]) disposed between the solder bump and the post- passivation interconnect layer (76 is between 60 and 50/40), the first diffusion barrier physically separating the solder bump from the post-passivation interconnect layer (76 physically separates 60 from 50/40), 	the first diffusion barrier electrically coupling the solder bump to the post-passivation interconnect layer (76 is metal finish that couples 60 to 50/40, Para [0021] –[0023]), the first diffusion 76 extends continuously across 50/40 and into recess); and 	a molding compound layer (62, molding compound, not labeled in Fig. 17, Para [0022]) disposed on the first diffusion barrier (62 is on 76), a lower portion of the solder bump disposed in the molding compound layer (lower portion of 60 is in 62), an upper portion of the solder bump protruding from a top surface of the molding compound layer (upper portion of 60 protrudes from 62). 	Lu does not disclose further comprising: a second diffusion barrier surrounding the lower portion and the upper portion of the solder bump, the second diffusion barrier being different from the first diffusion barrier, the second diffusion barrier physically separating the solder bump from the molding compound layer and the post-passivation interconnect layer.	However, Hwan discloses (Fig. 2E) a second diffusion barrier (208, combination layer to protect bump 207, Para [0029])  surrounding the lower portion and the upper portion (208 surrounds lower and upper portions of 207) of a solder bump (207, metal solder bump, Para [0029]),  the second diffusion barrier being different (208 is different from 205) from a first diffusion barrier (205, protection layer, Para [0029]), the second diffusion barrier physically separating the solder bump from the molding compound layer and the post-passivation interconnect layer (208 would physically separate lateral portions of 207 from molding compound 62 and PPI 50 from Lu).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the second diffusion barrier of Hwan as it can protect the solder bump or allow it to be combined with future devices (Hwan, Para [0029]).	Claim 11, Lu in view of Hwan discloses the device of claim 10.	Lu discloses (Fig. 17)  wherein a topmost point of the solder bump is disposed a first distance from the major surface of the substrate (topmost surface of 60 is a distance from top surface of 20, hereinafter “d1”) , a topmost surface of the first diffusion barrier is disposed a second distance from the 76 is a distance from top surface of 20, hereinafter “d2”),  and a topmost surface of the molding compound layer is disposed a third distance from the major surface of the substrate (topmost surface of 62 is a distance from top surface of 20, hereinafter “d3”), the third distance being greater than the second distance and less than the first distance (d3 is greater than d2 and less than d1).	Claim 12, Lu in view of Hwan discloses the device of claim 10.	Lu discloses (Fig. 17) , wherein the first diffusion barrier comprises a plurality of conductive layers (76 may be ENEPIG, nickel-palladium-nickel-gold, Para [0021]).	Claim 21, Lu discloses (Fig. 17) a device comprising: 	a pad (28, metal pad, Para [011]);  on (28 is on 20) a substrate (20, substrate, Para [0010]); 	a dielectric layer (30, passivation layer may be dielectric, Para [0011]) on the pad (30 is on 28); 	an interconnect layer (50, PPI, Para [0013])  having a first portion (portion of 50 extending laterally right from 38, hereinafter “first”) and a second portion  (portion of 50 extending toward 28, hereinafter “first”), the first portion disposed on the dielectric layer (first is on 30), the second portion extending through the dielectric layer to contact the pad (second extends through 30 to contact 28 through metal seed layer 40, Para [0014]); 	a barrier layer (76, metal finish maybe be UBM, Para [0022]) on the interconnect layer (76 is on 50), the barrier layer extending continuously across the first portion and the second portion of the interconnect layer (76 extends continuously across first and second) 	a top surface of the barrier layer being disposed a first distance from the substrate (top surface of 76 is a distance from 20, hereinafter “d1”); 	a molding compound layer (62, molding compound, not labeled in Fig. 17, Para [0022])  on the barrier layer and the dielectric layer (62 is on 76 and 30), 	a top surface of the molding compound layer being disposed a second distance from the 62 is a distance from 20, hereinafter “d2”), the second distance being greater than the first distance (d2 is greater than d1); and 	a solder bump (60, solder bump, Para [0022])  extending through the molding compound layer to contact the barrier layer (60 extends through 62 to contact 76), a top surface of the solder bump being disposed a third distance from the substrate (top surface of 60 is a distance from 20, hereinafter “d3”), the third distance being greater than the second distance (d3 is greater than d2), wherein the solder bump (60) comprises: 	a first bump portion (portion of 60 above 76, hereinafter “first”) comprising a first conductive material (60 can be Sn-Ag, Para[ 0016]).	Lu does not explicitly disclose a second bump portion completely surrounding the first bump portion, the second bump portion is different from the barrier layer, the second bump portion comprising a second conductive material, the second conductive material being different from the first conductive material, the second bump portion disposed between the first bump portion and the interconnect layer.	However, Hwan discloses (Fig. 2E) a second bump portion (208,  combination layer to protect bump 207, Para [0029]) completely surrounding (208 completely surrounds lower portion of 207) the first bump portion (lower portion of 207 above 204 corresponds to first of Hwan, solder bump, Para [0029]), the second bump portion is different (208 different than 204) from a barrier layer (204, first interface functions as diffusion barrier, Para [0025]), the second bump portion comprising a second conductive material (208 may be metal, Para [0030]), the second conductive material being different from the first conductive material (208 can have different material than 207, Para [0030]), the second bump portion disposed between the first bump portion and the interconnect layer (208 would be disposed between first of Lu and 50 of Lu).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing Claim 24, Lu in view of Hwan discloses the device of claim 1, wherein the first diffusion barrier and the second diffusion barrier comprise different conductive materials (76 can be ENEPIG, nickel-palladium-nickel-gold, ( Lu, Para [0021]), 46 can be titanium alloy (Yu, Para [0016]).	Claim 25, Lu in view of Hwan discloses the device of claim 10, wherein the first diffusion barrier and the second diffusion barrier comprise different conductive materials (76 can be ENEPIG, nickel-palladium-nickel-gold, ( Lu, Para [0021]), 46 can be titanium alloy (Yu, Para [0016]).	Claims 8-9, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 2013/0009307) in view of Hwan (US 2002/0180064) in further view of Tsai (US 2013/0241683).
Claim 8, Lu in view of Hwan discloses the device of claim 1.	Lu in view of Hwan does not explicitly disclose wherein the post-passivation interconnect layer has a thickness in a range of 2 µm to 15 µm.	However, Tsai discloses (Fig. 2) a post-passivation interconnect (PPI) layer (12, PPI, Para [0020]) may have a thickness of 4 µm or greater (Para [0020]).	 Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to vary, through routine experimentation, the result effective variable of PPI thickness (result effective at least insofar as the thickness affects the ability the number of pads that can be formed on the device) in order to optimize the functionality of the device (see MPEP §2144.05).  Further, the specification contains no disclosure of either the critical nature of the claimed thickness or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).Claim 9, Lu in view of Hwan discloses the device of claim 1.	Lu in view of Hwan does not explicitly disclose wherein the post-passivation interconnect layer has a thickness in a range of 10 µm to 100 µm.	However, Tsai discloses (Fig. 2) a post-passivation interconnect (PPI) layer (12, PPI, Para [0020]) may have a thickness of 4 µm or greater (Para [0020]).	 Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to vary, through routine experimentation, the result effective variable of PPI thickness (result effective at least insofar as the thickness affects the ability the number of pads that can be formed on the device) in order to optimize the functionality of the device (see MPEP §2144.05).  Further, the specification contains no disclosure of either the critical nature of the claimed thickness or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).	Claim 16, Lu in view of Hwan discloses the device of claim 10.	Lu in view of Hwan does not explicitly disclose wherein the post-passivation interconnect layer has a thickness in a range of 2 µm to 15 µm.	However, Tsai discloses (Fig. 2) a post-passivation interconnect (PPI) layer (12, PPI, Para [0020]) may have a thickness of 4 µm or greater (Para [0020]).	 Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to vary, through routine experimentation, the result effective variable of PPI thickness (result effective at least insofar as the thickness affects the ability the number of pads that can be formed on the device) in order to optimize the functionality of the device (see MPEP §2144.05).  Further, the specification contains no disclosure of either the critical nature of the claimed thickness or any Claim 17, Lu in view of Hwan discloses the device of claim 10.	Lu in view of Hwan does not explicitly disclose wherein the post-passivation interconnect layer has a thickness in a range of 10 µm to 100 µm.	However, Tsai discloses (Fig. 2) a post-passivation interconnect (PPI) layer (12, PPI, Para [0020]) may have a thickness of 4 µm or greater (Para [0020]).	 Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to vary, through routine experimentation, the result effective variable of PPI thickness (result effective at least insofar as the thickness affects the ability the number of pads that can be formed on the device) in order to optimize the functionality of the device (see MPEP §2144.05).  Further, the specification contains no disclosure of either the critical nature of the claimed thickness or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).	
Allowable Subject Matter
Claims 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALLEN L PARKER/Supervisory Patent Examiner, Art Unit 2819                                                                                                                                                                                                        



/G.G.R/Examiner, Art Unit 2819